Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered November 19, 2014. The order and judgment granted the motion of defendant to dismiss the complaint and dismissed the complaint.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (see Ingle v Glamore Motor Sales, 73 NY2d 183, 188-190 [1989]). Present — Smith, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.